           Case 2:19-cv-01163-JDW Document 30 Filed 08/12/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DANIEL MANATT, et al.,                        :
                                               :
                            Plaintiffs,        :
                                               : Case No. 2:19-cv-01163-JDW
                      v.                       :
                                               :
 UNITED STATES DEPARTMENT OF                   :
 HOMELAND SECURITY, et al.,                    :
                                               :
                           Defendants.         :

                                          MEMORANDUM

       On July 20, 2020, the Court ordered the U.S. Customs and Immigration Service to submit

for in camera review several documents listed on its Vaughn index, for which it asserted an

applicable FOIA exemption. The Court has reviewed those documents, and it now provides its

decision concerning each.

              Document No. 14: USCIS has redacted from Document No. 14 discussions about

information that its employees should include in talking points about various immigration-related

proceedings. The Court has held that the deliberative process privilege extends to deliberations

about public statements. (ECF No. 26 at 12.) This document qualifies, and USCIS can maintain its

redactions.

              Document No. 15: USCIS has redacted emails on pages 295 and 296. Those emails

discuss the way that USCIS would address publicly a recent policy change. Those emails are both

pre-decisional and deliberative. The deliberative process privilege therefore applies to them.

USCIS has also redacted on pages 208 and 220 portions of a memo that the Secretary of Homeland

Security signed, highlighting options that DHS personnel discussed but did not recommend. Those

options were both pre-decisional and deliberative. The deliberative process privilege therefore
           Case 2:19-cv-01163-JDW Document 30 Filed 08/12/20 Page 2 of 3




applies to them. On pages 205 and 217, USCIS has redacted an email from Juliana Blackwell,

noting that the Secretary signed a memorandum and discussing the method of transmission. That

email is neither pre-decisional nor deliberative. Therefore, USCIS must produce a revised version

of Document No. 15, removing the redactions of Ms. Blackwell’s email on pages 205 and 217.

              Document No. 30: USCIS has redacted from this document several emails

discussing the proper interpretation of a memorandum that the Secretary issued. The emails are

deliberative and pre-decisional, in that they inform both enactment of the policy and public

discussion of that policy. The deliberative process privilege applies to them. However, an email

on page 554 from Tracy Short dated May 7, 2018, at 7:21 p.m. is neither pre-decisional nor

deliberative. Instead, it attaches the Secretary’s memorandum and summarizes the new policy.

USCIS therefore must produce a revised version of Document No. 30, removing the redaction of

Ms. Short’s email on page 554.

              Document Nos. 35 and 93: Each of these documents summarizes a Congressional

hearing. Neither includes any commentary. They are neither pre-decisional nor deliberative.

USCIS must provide them to Plaintiffs.

              Document No. 50: This document appears to contain two PowerPoint slides that

describe “humanitarian parole” and discuss the status of one particular applicant. The slides

summarize facts. It is not clear if they are pre-decisional because it is not clear whether the author

was considering the case that the slides discuss. Either way, the slides are not deliberative; they

are only factual. Therefore, USCIS must provide this document to Plaintiffs.

              Document No. 105: This document contains minutes of a meeting of a cross-

departmental committee that discussed immigration policy. It discusses action items and provides




                                                  2
           Case 2:19-cv-01163-JDW Document 30 Filed 08/12/20 Page 3 of 3




status updates. It is both pre-decisional and deliberative and is therefore subject to the deliberative

process privilege. USCIS may withhold it.

              Document No. 137: This document is a single email that attaches a hearing of a

Senate Finance Subcommittee hearing. It does not contain any information that is pre-decisional

or deliberative. USCIS must provide a copy to Plaintiffs.

              Document No. 146: These emails discuss how USCIS personnel should respond to

an article and questions from the press. It is pre-decisional and deliberative in that it discusses

potential future statements. The deliberative process privilege applies to this document, and USCIS

can withhold it.

                                               BY THE COURT:

                                                /s/ Joshua D. Wolson
                                                Hon. Joshua D. Wolson
                                                United States District Judge




                                                  3
